Citation Nr: 0310957	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the medial condyle of the right tibia.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a lung condition 
including consideration of the condition as due to asbestos 
exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
residuals of a fracture of the medial condyle of the right 
tibia on the basis that new and material evidence had not 
been submitted to reopen that claim and denied service 
connection for a back condition and a lung condition 
including consideration of the lung condition as due to 
asbestos exposure in service.

A hearing was held on January 13, 2003, in Phoenix, Arizona, 
before M. Sabulsky, a Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The Board has reopened the claim for service connection for 
residuals of a fracture of the medial condyle of the right 
tibia based on new and material evidence having been 
received, and that claim is the subject of the remand order 
below.  The claims for service connection for a lung 
condition and back condition are also subjects of the Board's 
remand order.


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied service 
connection for residuals of a fracture of the medial condyle 
of the right tibia; the RO notified the veteran of this 
decision in April 1999, and he did not appeal it.
2.  Evidence received since the March 1999 rating decision 
was not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the March 1999 rating decision 
denying service connection for residuals of a fracture of the 
medial condyle of the right tibia is new and material, and 
the veteran's claim for service connection for residuals of a 
fracture of the medial condyle of the right tibia must be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

In October 2000, shortly before the enactment in November 
2000 of the Veterans Claims Assistance Act of 2000 (VCAA), 
the RO received a letter from the veteran "seek[ing] service 
connection [for] [p]ulmonary, [b]ack, and [k]nee 
condition[s]" accompanied by evidence.  Because the RO had 
issued a rating decision denying these claims less than one 
year earlier in July 2000, the veteran's statement and 
submission of evidence was, under VA regulations, an 
application to reopen the claims with new and material 
evidence received within the appeal period of the July 2000 
decision.  38 U.S.C.A. §§ 7105(a), (c); 5108; 38 C.F.R. 
§§ 3.104, 3.156(b); see also 38 C.F.R. § 3.400(q)(1)(i).  
However, the enactment of the VCAA required the RO to perform 
special procedures with regard to these claims.  

The VCAA emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The VCAA also amended the law by eliminating a previous 
requirement that a claimant must have presented a certain 
degree of evidence in support of his claim to make that claim 
"well grounded" before the VA had the duty to assist him 
further.  The VCAA applies to all claims filed on or after 
the date of its enactment or filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).  
A provision in the new law also required VA, either at the 
request of a claimant or on its own motion, to readjudicate 
claims which were denied on the basis that they were not well 
grounded in final decisions issued between July 14, 1999, and 
November 9, 2000.

In this case, the Board, in a May 2000 decision, had reopened 
the veteran's claim for service connection for a chronic 
pulmonary disorder based on new and material evidence and 
denied the claim on the basis that it was not well grounded.  
In the July 2000 rating decision, the RO adjudicated claims 
raised by the veteran in October 1999 for service connection 
for a lung condition due to asbestos exposure (the veteran 
had not argued that his lung condition was due to asbestos 
exposure before the Board); service connection for back 
disorder; and whether new and material evidence had been 
submitted to reopen a previously denied claim for residuals 
of a fracture of the medial condyle of the right tibia 
(claimed as a knee condition).  The latter claim had been 
denied by the RO in final rating decision issued in March 
1999.  Because two of these conditions had been denied on the 
basis that they were not well grounded - i.e., the lung 
condition by both the Board and the RO and the back condition 
by the RO -- the RO, in the November 2001 rating decision, 
readjudicated these two claims under the VCAA.  In keeping 
with the VCAA's provision that, "Nothing in [the law 
pertaining to the duty to assist claimants] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured . . . ", the RO considered the October 2000 claim 
for service connection for residuals of a fracture of the 
medial condyle of the right tibia as an application to reopen 
that claim based on new and material evidence.

In the decision below, the Board, unlike the RO, has reopened 
the claim for service connection for residuals of a fracture 
of the medial condyle of the right tibia based on new and 
material evidence having been received, and the Board is 
remanding all three of the claims for further development of 
the evidence.  Thus, although the RO carried out the 
appropriate procedural steps in readjudicating under the VCAA 
two of the claims previously denied as not well grounded and 
in considering the other as an application to reopen, the 
Board has determined that the duty to assist the veteran with 
the development of evidence under the provisions of the VCAA 
has not been fulfilled in this case.  Therefore, the Board 
has remanded to provide the veteran further assistance in 
this regard.

New And Material Evidence To Reopen A Claim For Service 
Connection For Residuals Of A Fracture Of The Medial Condyle 
Of The Right Tibia

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability is the result of a disease or injury incurred in 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be established for a 
disability resulting from aggravation during service of a 
disease or injury which preexisted service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  A veteran is presumed to be in 
sound condition at entrance to service except for disorders 
noted at entrance or where clear and unmistakable evidence 
rebuts the presumption of sound condition for disorders not 
noted at entrance.  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war 
or after December 31, 1946, clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of symptoms of a preexisting condition 
during service are not considered "aggravation" for the 
purposes of section 1153 for determinations of service 
connection based on aggravation of the preexisting condition.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Davis v. 
Principi, 276 F. 3d 1341, 1546-47 (Fed. Cir. 2002).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended effective August 29, 2001.  
These amendments are effective only for claims received on or 
after August 29, 2001, and therefore they are not relevant in 
this case.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Accordingly, the Board has used the former definition of new 
and material evidence in section 3.156(a) in determining 
whether the claim may be reopened.  38 C.F.R. § 3.156(a) 
(2001).

In this case, the RO denied service connection for residuals 
of a fracture of the medial condyle of the right tibia in a 
March 1999 rating decision.  The RO notified the veteran of 
this decision in April 1999.  Later in April 1999, the RO 
received a statement from the veteran in which he asserted 
that he had trouble with his knee and that, at times, it got 
sore and tender.  However, he did not state that he disagreed 
with the March 1999 rating decision or otherwise indicate an 
intention to appeal it.  In response to his April 1999 
letter, the RO wrote to him in August 1999, informing him 
that it regarded his April 1999 letter as a claim and telling 
him the best type of evidence to submit to support his claim.  
In reply to the RO's letter, the veteran submitted a 
statement in August 1999 withdrawing his claim for service 
connection for a knee disorder.  Because the veteran did not 
appeal the March 1999 rating decision to the Board within the 
one-year appeal period, it is a final decision.  38 U.S.C.A. 
§ 7105(a), (c); 38 C.F.R. § 3.104.

In October 2000, the RO received a letter from the veteran 
seeking service connection for a knee condition, accompanied 
by additional evidence.  The additional evidence included a 
September 2000 statement from a private physician, G.E.D., 
M.D., which provided in pertinent part, "It is possible that 
his knee pain was made worse by aggravation in the service in 
1952, November."  The veteran also submitted, along with the 
statement of Dr. G., a September 2000 x-ray report pertaining 
to the right knee which showed a healed proximal right tibia 
fracture and mild to moderate degenerative changes in the 
right knee.

In the March 1999 rating decision, the RO had denied the 
veteran's claim for service connection because it found that 
the fracture of the medial condyle of the right tibia 
preexisted service and was not aggravated in service.  Thus, 
the Board concludes that Dr. D.'s statement, along with the 
x-ray evidence showing current mild to moderate degenerative 
changes in the right knee, constitutes evidence which had not 
previously been submitted to agency decisionmakers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that 
new and material evidence has been submitted to reopen the 
claim for service connection for residuals of a fracture of 
the medial condyle of the right tibia, and the veteran's 
claim for service connection for residuals of a fracture of 
the medial condyle of the right tibia must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Having decided to reopen the claim, the Board must now 
determine whether it may proceed to consider the merits of 
the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  It appears from the rating decision and statement of 
the case, that the RO denied the claim for service connection 
for residuals of a fracture of the medial condyle of the 
right tibia on the basis that no new and material evidence 
had been submitted to reopen the claim, although the RO 
stated the issue as if it had proceeded on the merits.  
Because it does not appear that the RO has addressed the 
claim on the merits in the first instance, the Board must 
remand the claim to the RO to do so unless the Board can 
state why the veteran nevertheless would not prejudiced by 
the Board's rendering of the decision in the first instance.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); see also Curry v. 
Brown, 7 Vet. App. 59, 66-67 (1994).

In this case, the Board concludes that the case should be 
remanded to the RO for consideration of the claim on the 
merits in the first instance because the Board concludes 
that, in light of the medical evidence showing a current 
right knee condition, i.e., degenerative changes, and the 
statement of Dr. D. indicating that a possibility exists that 
the veteran's claimed condition was aggravated by service, 
further development of the medical evidence is necessary in 
order for the claim to be decided.  38 C.F.R. § 3.159(c)(4); 
Wells v. Principi, No. 02-7404, slip op. at 3 (Fed. Cir. 
Apr. 29, 2003).  Given the recent ruling of United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the Board may not 
consider additional evidence not considered by the RO without 
remanding the case to the RO for initial consideration.  
Accordingly, the Board has remanded the claim below for 
development of additional evidence and consideration of that 
evidence in the first instance by the RO.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a fracture of the 
medial condyle of the right tibia is reopened; to this extent 
only, the appeal is granted.
REMAND

Residuals of a fracture of the medial condyle of the right 
tibia.

No complaints or findings of a knee disability or a fracture 
of the medial condyle of the right tibia were reported on the 
January 1952 pre-induction examination report.  In November 
1952, the veteran reported an old injury of the right leg and 
complained of pain constantly.  X-ray reports showed a bony 
deformity which protruded from the medial aspect of the 
tibia, apparently the result of an old fracture of the tibia.  
During an orthopedic consultation, the doctor noted that the 
veteran had sustained the fracture eight years earlier at age 
15.  The doctor noted that x-rays showed an old fracture of 
the medial condyle of the tibia.  On examination, the knee 
joint was stable.  The doctor recommended that the veteran 
apply hot packs as needed when he had pain in the knee.  No 
restriction of physical intensity was necessary.  There were 
no further complaints regarding the knee for the remainder of 
service.  On the separation examination report, the examiner 
noted under the personal history of the veteran that he had 
fractured his right knee in 1945.  The examiner also noted in 
relation to this injury, "complete recovery no residual 
difficulties except mild aching in cold weather.  Examination 
of knee now is not remarkable except for slight crepitation.  
Full range of motion."

On an examination conducted in February 1958 in connection 
with the veteran's reserve service, the examiner noted the 
history of a fracture to the right leg in 1945 and that it 
was "infrequently symptomatic".  There was no limitation of 
motion.  Clinical evaluation of the lower extremities was 
normal.

A September 2000 statement from a private physician, G.E.D., 
M.D., provided in pertinent part, "It is possible that his 
knee pain was made worse by aggravation in the service in 
1952, November."  A September 2000 x-ray report pertaining 
to the right knee showed a healed proximal right tibia 
fracture and mild to moderate degenerative changes in the 
right knee.

At a January 2003 hearing before the Board, the veteran 
testified that he had pain in his knee through the years 
after service and that he had started wearing a knee brace in 
1956 and that he used medications over the years for pain.  
He stated that he currently took pain killers including 
Oxychodone and Codeine and Tylenol.

In light of this evidence, the claim is remanded below for 
further medical examination and medical opinion needed to 
decide the claim.  38 C.F.R. § 3.159(c)(4).

A back condition.

Service medical records reflect no complaints or findings of 
a back condition in service.  A September 2000 statement from 
Dr. D. indicated that "gait changes and misalignment of the 
knee is making back pain and sciatica worse".  It appears 
from this that the veteran is claiming service connection for 
a back condition secondary to the right knee condition for 
which he is also presently claiming service connection.  
38 C.F.R. § 3.310(a).  Under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Thus, given its 
nature, this claim must be deferred pending the outcome of 
the adjudication of service connection for a right knee 
condition.

However, in an April 1999 statement and in testimony at the 
hearing before the Board in January 2003, the veteran 
appeared to be claiming service connection for a back 
disability on a direct basis as well.  He claimed that he was 
in a motor vehicle accident in service in 1953 in which he 
hurt his back.  He indicated at the hearing that the incident 
was not recorded in his service medical records because he 
did not seek treatment.  He stated that his back bothered him 
throughout the years.  The Board also will defer a decision 
on this theory of entitlement pending additional development, 
if needed, of the evidence on remand.

A lung condition including consideration of the condition as 
due to asbestos exposure in service.

The January 1952 pre-induction examination report showed no 
complaints or findings relevant to a lung condition.  
Clinical evaluation of the lungs and chest was normal.  A 
chest x-ray was negative.  The examiner noted that complaints 
of "undulant fever" were not verified.  (Undulant fever is 
also called "brucellosis" and is an infectious disease 
caused by Brucella, characterized by fever, sweating, 
weakness, aches, and pains, and transmitted to man by direct 
contact with diseased animals or through ingestion of 
infected meat, milk, or cheese, and particularly hazardous to 
veterinarians, farmers, and slaughterhouse workers.  
Stedman's Medical Dictionary 246 (26th ed. 1995).

Reports of agglutination tests in April and May 1952 were 
positive for brucellosis.  An April 1952 clinical record 
noted a history of fatigue and low grade fever for past 3-4 
years in the veteran, who was a ranch hand and provided a 
history of a diagnosis of undulant fever.  On a May 1952 
consultation report, the examiner noted that the veteran had 
been well until two years earlier when he developed a fever 
and felt weak and sleepy.  The veteran was presently in the 
hospital and would be followed up by another examiner.  That 
examiner noted that the veteran had completed the last course 
of treatment for brucellosis in December 1951, and while 
recently in the hospital he had been afebrile.  The 
examiner's impression, having reviewed agglutination testing 
results, was there was no evidence of active brucella 
infection.

In May 1952, the veteran was thrown from a bronco while 
working for rodeo on a pass from the military and sustained, 
among other injuries, a simple fracture of the left 5th rib, 
anterior axillary line, with no major nerve or artery 
involvement.

In January 1954, the veteran had a chest x-ray as part of a 
physical examination for his marriage, and findings on that 
x-ray were negative.  The April 1954 discharge examination 
report showed no complaints or findings relevant to a lung 
condition.  Clinical evaluation of the lungs and chest was 
normal.  A chest x-ray was negative.  

A February 1958 examination conducted in connection with the 
veteran's reserve service showed a lung granuloma or 
metastasis.  Specifically, the findings on a radiographic 
report, signed by J.W.K., M.D., showed "a large 3 m coin 
shadow at posterior L-2nd interspace."  The impression was 
granuloma or metastasis.  The veteran was disqualified for 
service in the Ready Reserves and for retention in the Army 
Reserves by reason of the pulmonary granuloma.

A March-May 1960 Narrative Summary from a VA hospital (VAH) 
showed that the veteran was admitted with a 12-day history of 
shortness of breath.  The veteran provided a history of a 
local doctor having noted in September 1958 a lesion in the 
left upper lobe of the lung and diagnosed valley fever.  The 
veteran smoked a pack of cigarettes a day.  On further 
questioning, it was discovered that 12 days earlier, the 
veteran was rolled on by a horse on his right side and a 
similar incident occurred the following day.  On examination, 
there were diminished breath sounds on the right; the left 
chest was clear to auscultation and percussion.  It was 
determined that the veteran had an old traumatic right 
hemothorax, and he underwent a right thoracotomy and a 
decortication of his middle, lower, and upper lobes on the 
right.  The veteran had an uneventful postoperative course 
with full expansion of the right lung.

Also called "primary coccidioidomyocosis", valley fever is 
a disease common in the San Joaquin Valley of California and 
certain additional areas in the southwestern United States 
caused by inhalation of the arthroconidia of Coccidioides 
immitis; acute onset of symptoms resemble pneumonia or 
pulmonary tuberculosis productive of sputum usually 
containing spores of the fungus, and accompanied by aches, 
malaise, severe headache, and occasionally an early 
erythematous or papular eruption.  Progressive or 
disseminated extrapulmonary granulomatous lesions following 
primary coccidioidomyocosis are called secondary 
coccidioidomyocosis.  Stedman's at 359.

Private and VA medical evidence dated in the late 1990s and 
in 2000 reflected diagnoses including chronic obstructive 
pulmonary disease (COPD), emphysema, asthma, and cor 
pulmonale.  The records also show that the veteran is oxygen 
and steroid dependent.  The veteran has alleged that his lung 
disability is due to asbestos exposure in service.  A 
September 2000 letter from R.B.C., M.D., reflected Dr. C.'s 
belief that the veteran had asthmatic bronchitis which, Dr. 
C. stated, means a combination of emphysema, from the 
veteran's years of cigarette smoking, and asthma.  Dr. C. 
further stated, however, that "there is significant scarring 
in your chest x-ray and this possibly could be due to 
exposure to asbestos and development of asbestosis."  Dr. C. 
continued, "I do not see evidence for calcification of the 
pleural surface or diaphragm on your x-ray, but you certainly 
could have asbestosis with findings of fibrosis without 
calcification."

In connection with Dr. C.'s statement, the veteran submitted 
an August 2000 chest x-ray report which reflected that 
"[f]ibrosis or atelectasis is noted in the lung 
bases . . . ."  The x-ray report also showed that "[a] 
calcified granuloma is visualized in the left upper lobe."  
Similarly, two x-ray reports dated in October 1999 from 
Northwest Medical Center also show a calcified granuloma in 
the left upper lobe, and K. K. E., M.D., of Northwest Medical 
Center, described this as "a left upper lobe nodule which is 
chronic."

In light of doctor C.'s statement suggesting that the veteran 
may have asbestosis and his own claims of exposure to 
asbestos in service, the Board concludes the case must 
remanded for development of additional medical evidence to 
confirm or rule out a diagnosis of asbestosis and, if 
confirmed, for development of the evidence regarding asbestos 
exposure in service in conjunction with paragraph 7.21 in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (Manual M21-1), Part VI.  See VAOPGCPREC 4-00 
(Apr. 13, 2000).  

In addition, the veteran contends that the February 1958 
examination on which the lung granuloma was noted was not 
conducted in conjunction with an application from him to 
enlist in, or begin, Reserve service.  Rather, he contends 
that he was already in the Reserves, having completed active 
duty in 1954, and his Reserve obligation, which he contends 
was for eight years, was cut short in 1954 after only four 
years when the lung granuloma was discovered.  In support of 
his contentions, he has submitted a copy of DA Form 493, 
Separation Qualification Record, which shows that the veteran 
was "[r]elieved from Active Duty and transferred to the USAR 
[United States Army Reserves] for the completion of eight (8) 
years obligation."  

With regard to the February 1958 USAR examination report 
showing the granuloma of the left lobe of the lung, the Board 
notes that service connection and VA compensation benefits 
are awarded for disability resulting from injury suffered or 
disease contracted in line of duty in "the active military, 
naval, or air service".  38 U.S.C.A. § 1110.  The term, 
"active military, naval, or air service" includes "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24)(B).  (Inactive duty periods can only be considered 
"active military, naval, or air service" if the individual 
concerned was disabled or died from an injury only, not a 
disease, or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.")

Thus, the issues concerning the lung granuloma include 
whether the veteran became disabled from it during a period 
of active duty for training and, if so, whether the disease 
was incurred or aggravated in line of duty.  The Board is 
remanding for verification of the veteran's periods of active 
duty for training, if any, during his Reserve service, which 
appears to have ended with his disqualification upon the 
discovery of the lung granuloma on examination in February 
1958.  Having obtained verification of those periods, if any, 
further development of the medical evidence is required 
concerning the nature of the lung granuloma, whether it was 
likely a residual of valley fever or some other factor, when 
it was likely to have been incurred, whether the granuloma 
shown on recent private x-rays in the left upper lobe is 
likely to be the same lesion noted in 1958 at the "posterior 
L-2nd interspace", whether such a lesion was or is 
"disabling" in nature or a nondisabling residual of a 
disease, and the nature of the relationship, if any, between 
the lung granuloma and any current lung disability.

Accordingly, to ensure VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed with regard to the issues on 
appeal.  Provide any notification and 
development action still needed.

2.  Ask the veteran to identify the 
facilities, private and VA, where he has 
received treatment for his lung, knee, 
and back disabilities since March 2001 
and obtain records of treatment, if any, 
identified and place them in the claims 
file.

3.  Verify the dates of the veteran's 
Reserve service with the service 
department including the dates of periods 
of active duty for training, if any, 
during his Reserve obligation, which 
appear to have ended with his 
disqualification from the Reserves upon 
the discovery of the lung granuloma on 
examination in February 1958.

Lung condition.

4.  Asbestosis.  Schedule the veteran for 
an examination to determine the nature 
and etiology of the veteran's current 
lung disabilities.  Specifically, the 
examiner is to confirm or rule out a 
diagnosis of asbestosis.  In doing so, 
the examiner is to review and consider 
the medical history of the veteran's lung 
disabilities to include the September 
2000 statements of Dr. C. that "there is 
significant scarring in your chest x-ray 
and this possibly could be due to 
exposure to asbestos and development of 
asbestosis" and "I do not see evidence 
for calcification of the pleural surface 
or diaphragm on your x-ray, but you 
certainly could have asbestosis with 
findings of fibrosis without 
calcification" along with the August 
2000 chest x-ray report which reflected 
that "[f]ibrosis or atelectasis is noted 
in the lung bases . . . ." and recent 
medical evidence showing diagnoses 
including COPD, emphysema, asthma, and 
cor pumonale.

If the examiner confirms a diagnosis of 
asbestosis in this case, the RO must 
develop the evidence regarding asbestos 
exposure in service in conjunction with 
paragraph 7.21 in Veterans Benefits 
Administration (VBA) Adjudication 
Procedure Manual M21-1 (Manual M21-1), 
Part VI.

Lung condition other than asbestosis.  
The examiner must also review the medical 
records relevant to the lung granuloma 
shown on the February 1958 examination 
report including (a) the past history in 
the service medical records of 
brucellosis, a fractured left fifth rib, 
and negative chest x-rays in January 
1952, January 1954, and April 1954; (b) 
records showing that the veteran lived in 
the southwestern United States at the 
time of entrance onto active duty in 1952 
and that he still lived there at the time 
of the February 1958 USAR examination 
showing the granuloma, and that records 
show that he was a ranch worker and 
farmer; (c) the March-May 1960 VA 
hospital records showing a history of a 
local doctor having noted in September 
1958 a lesion in the left upper lobe of 
the lung and having diagnosed valley 
fever; the VA examiner's note that the 
veteran smoked a pack of cigarettes a 
day; and the diagnosis of old traumatic 
right hemothorax for which the veteran 
underwent a right thoracotomy and a 
decortication of his middle, lower, and 
upper lobes on the right; and (d) recent 
medical evidence showing diagnoses 
including COPD, emphysema, and asthma, as 
well as recent x-ray reports showing a 
calcified granuloma in the left upper 
lobe which one doctor described as a 
"chronic" nodule.

In the examination report and based on 
the evidence noted above, the examiner 
must render an opinion as to whether any 
current lung disability, to include COPD, 
emphysema, and asthma, is more likely, 
less likely, or as likely as not the 
result of a disease or injury incurred in 
service as opposed to some other factor 
or factors.  In so doing, the examiner 
should particularly describe the nature 
and likely etiology of the lung granuloma 
noted in February 1958 and render an 
opinion as to whether it was more likely, 
less likely, or as likely as not a 
residual (secondary coccidioidomyocosis) 
of valley fever (primary 
coccidioidomyocosis) as opposed to some 
other factor of factors.  The examiner 
should comment on when the granuloma 
and/or valley fever was likely to have 
been incurred; whether the granuloma 
shown on recent private x-rays in the 
left upper lobe is likely to be the same 
lesion noted in 1958 at the "posterior 
L-2nd interspace"; whether such a lesion 
was or is "disabling" in nature or a 
nondisabling residual of a disease; and 
the nature of the relationship, if any, 
between the lung granuloma and any 
current lung disability to include COPD, 
emphysema, and asthma.  In rendering the 
opinions, the examiner should provide a 
rationale for conclusions reached and a 
discussion of the medical principles 
involved -- which will be of considerable 
assistance to adjudicators -- by 
referring to specific pertinent matters 
involved in this case or by explaining 
the nature of the diseases shown and what 
is known about its causes."

Knee disability.

5.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of a current right 
knee disability including mild to 
moderate degenerative changes of the 
right knee.  If the likely etiology of 
the current right knee degenerative 
changes is the fracture in 1945 of the 
medial condyle of the right tibia as 
opposed to some other factor or factors, 
the examiner should review the medical 
records -- including (a) the complaint of 
right leg pains in November 1952 and the 
x-ray and orthopedic consultation reports 
conducted at that time; (b) the April 
1954 discharge examination report; (c) 
the February 1958 USAR examination 
report; and (d) the September 2000 
statement from a private physician, 
G.E.D., M.D., providing, "It is possible 
that his knee pain was made worse by 
aggravation in the service in 1952, 
November" -- and render an opinion as to 
whether it is more likely, less likely, 
or as likely as not that the symptoms 
experienced in service in November 1952 
constituted a temporary flare-up of 
symptoms associated with the old fracture 
as opposed to representing a permanent 
worsening of the underlying condition 
that was beyond the natural progress of 
that condition.



Back disability.

6.  Secondary service connection.  If the 
RO grants service connection for the 
right knee disability, depending on the 
outcome of the development of the medical 
evidence above, then the RO must develop 
the medical evidence to determine 
(1) whether a current back disability 
exists and (2) whether the current back 
disability was either (a) proximately 
caused by or (b) proximately aggravated 
by the right knee disability.  In 
rendering an opinion on the matter, an 
examiner should note the September 2000 
statement from Dr. D. indicating that 
"gait changes and misalignment of the 
knee is making back pain and sciatica 
worse".  

Direct service connection.  The RO may 
consider what, if any, additional 
development is necessary, including a 
medical examination or opinion under 
38 C.F.R. § 3.159(c)(4), regarding the 
veteran's contentions and testimony at 
the hearing before the Board in January 
2003 that he was in a motor vehicle 
accident in service in 1953 in which he 
hurt his back.  He indicated at the 
hearing that the incident was not 
recorded in his service medical records 
because he did not seek treatment.  He 
stated that his back bothered him 
throughout the years.  The RO should 
obtain any evidence it deems necessary to 
render a decision on this claim.

7.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for a 
lung condition, a right knee condition, 
and a back condition.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



